PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/039,089
Filing Date: 18 Jul 2018
Appellant(s): Jenkins et al.



__________________
Paul Taylor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/19/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/18/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 15-18 and 21 are rejected under 35 U.S.C. § 102 as being anticipated by U.S. Patent Publication No. 2013/0312939 (Uchida). 
Claims 5, 6, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Uchida.



(2) Response to Argument
Regarding Summary of the claimed subject matter: Claim 1 and 28: (pages 4-8)
Appellant stated: “Independent Claim 1 relates to a thermal management device. See Application [0012] and FIG. 1 through FIG. 3. The thermal management device includes a “plate having a first surface.” See id. at | [0029] (“Part of the vapor chamber 110 is formed by an enclosure plate 224 (e.g., a first plate). The enclosure plate 224 includes a... second side 228.”); FIG. 2, reproduced below. The “first surface partially defines a vapor space of the thermal management device.”, “Capillary features [are] disposed on or in the first plate at the first surface.” See id. at 4 [0035] (‘The capillary features 242 may be formed on at least a portion of the second side 228 of the enclosure plate 224, the walls 232, an extension 244 through the chamber 240, and/or the second plate 238.”). The thermal management device further includes “walls each having a first end and a second end.” See id. at § [0030] (‘The vapor chamber 110 also includes walls 232 that are additive manufactured directly on the second side 228 of the enclosure plate 224. The walls 232 define a perimeter (e.g., a length and a width) and a thickness of the vapor chamber 110. The walls 232 may extend away from the second side 228 of the enclosure plate 224, at a first end 234 of the walls 232, to a second end 236 of the walls 232.”). “[E]ach of the walls [are] directly deposited on the first plate.” See id. at § [0030], [0053] (‘The 3D printing may include depositing layers of material onto a power bed. ... The successive layers of material may be deposited under computer control based on a 3D model to produce an object (e.g., the vapor chamber).”). The walls are deposited “without a joint between the first end and the first surface.” See id. at § [0022] (“The additive manufactured vapor chamber of the present examples removes a layer of material (e.g., a top or a bottom of the vapor chamber of the prior art) and thus a joint between layers of material that would otherwise create thermal resistance, as chamber defining walls of the vapor chamber are additive manufactured directly on the enclosure plate.”).
 Appellant further stated: “walls extend[] away from the first surface of the first plate, to the send end, respectively.” See id. at § [0030] (“The walls 232 may extend away from the second side 228 of the enclosure plate 224, at a first end 234 of the walls 232, to a second end 236 of the walls 232.”). The “walls partially defin[e] the vapor space of the thermal management device.” See id. (“The vapor chamber 110 also includes walls 232 that are additive manufactured directly on the second side 228 of the enclosure plate 224. The walls 232 define a perimeter (e.g., a length and a width) and a thickness of the vapor chamber 110.”)”
Appellant further stated: “Independent claim 1 relates to a thermal management device. See Application ¥ [0012] and FIG. 1 through FIG. 3. The thermal management device includes a “top side having a first surface.” See id. at § [0025] (‘The vapor chamber 110 includes a first side 214 (e.g., a top), a second side 216 (e.g., a bottom).”); ¥ [0029] (“Part of the vapor chamber 110 is formed by an enclosure plate 224 (e.g., a first plate).”); FIG. 2, above. A “bottom side [is] opposite the top side.” See id. at § [0025] (“The vapor chamber 110 includes... a second side 216 (e.g., a bottom).”). “The bottom side ha[s] a second surface opposite the first surface.” See id. at 4 [0032] (“The vapor chamber 110 also includes a layer of material 238 (e.g., a second plate, a sheet, or a foil).”). A “wall ha[s] a first end and a second end.” See id. at § [0030] (‘The vapor chamber 110 also includes walls 232 that are additive manufactured directly on the second side 228 of the enclosure plate 224. The walls 232 define a perimeter (e.g., a length and a width) and a thickness of the vapor chamber 110. The walls 232 may extend away from the second side 228 of the enclosure plate 224, at a first end 234 of the walls 232, to a second end 236 of the walls 232.”). “[T]he first end directly contact[s] the top side at the first surface.” See id. at | [0030], [0053] (“The 3D printing may include depositing layers of material onto a power bed... . The successive layers of material may be deposited under computer control based on a 3D model to produce an object (e.g., the vapor chamber).”). “[T]here is no joint between the first end and the top side.” See id. at § [0022] (“The additive manufactured vapor chamber of the present examples removes a layer of material (e.g., a top or a bottom of the vapor chamber of the prior art) and thus a joint between layers of material that would otherwise create thermal resistance, as chamber defining walls of the vapor chamber are additive manufactured directly on the enclosure plate.”). The “second end directly contact[s] the bottom side at the second surface such that there is no joint between the second end and the bottom side.” See id. at ] [0022], [0030], [0053].”

Examiner’s response:
As discussed in the office action, also in the interview with Attorney, Appellant failed to clearly define first/second surfaces and first/second sides in the independent claims 1, 21 (see above highlighted).  Even in Appellant’s cited paragraph, sometime second side is 228 and, in other paragraph, is 216 (see above highlighted). In addition, the “wall” is extended away from both “first surface” and “second side 228” which are conflict to each other as well. 
In addition, as discussed in the objections filed on 2/18/21, claim 21 claimed “top side having a first surface” and “bottom side having a second surface”. Examiner clearly explained to Appellant that the meaning of “side” is not a “structure”. It is a position or surface on a position. (See: https://www.thefreedictionary.com/side) Therefore, it doesn’t make sense to have “a side having a first surface” as in the claim. Appellant further amended the claim to fix these issues after final office action. However, the claims are not entered and should not be considered in the appeal.
In view of the above claim deficiencies, Examiner consider, in the cited Uchida, the outer side walls of 15 in fig 2 are the walls extending between the 1st / top plate structure and the 2nd /bottom plate structure (i.e., the plates structure on top/bottom of the outer side walls 15). Fig 6 also clearly shows this feature (see also Examiner’s annotated Fig-A). Therefore, even though Appellant’s claimed limitations are not consistent with the SPEC as Examiner indicated in the office actions filed on 2/18/21, 9/2/20, and 5/13/20, the cited art teaches all the limitations. 

    PNG
    media_image2.png
    608
    1052
    media_image2.png
    Greyscale

Annotated Fig-A

With respect to the Appellant’s argument for claims 1 and 21: (pages 9-15)
“As indicated above, for a reference to anticipate a claim, the structure of the claim must be disclosed in complete detail and arranged as required by the claim. Appellant submits that Uchida fails to teach or suggest multiple limitations of independent claim 1. Indeed, Uchida does not anticipate claim 1 because (1) Uchida does not disclose, teach, or fairly suggest direct deposition of elements, as defined by the Specification; (2) Uchida does not disclose, teach, or fairly suggest that there is not a “joint” between connected elements; and (3) Uchida does not disclose, teach, or fairly suggest a vapor space that is bounded by an upper plate, a lower plate, and walls connecting the upper plate to the lower plate.”
 (pages 10-13)
Examiner’s answer:
Cited art successfully disclose all the argued limitations:
1) Regarding the limitation of “direct deposition of elements” or “directly deposited”, note that method limitation in a device claim would have no bearing on the patentability of the device itself. 
2) Regarding Appellant’s argument about limitation of “wall directly deposited on the plate without a joint “, note that the cited art, Uchida, teaches “wall directly deposited on the plate without a joint ” in the same manner as the Appellant’s wall, see and compare figure 2 of application and Fig 2 or Fig 6 of cited art. 
3) Regarding Appellant’s argument about limitations of “a vapor space that is bounded by an upper plate, a lower plate, and walls connecting the upper plate to the lower plate”, note that the cited art teaches: a vapor space that is bounded by an upper plate (fig-B, plate on top), a lower plate (fig-B, plate on bottom), and walls connecting the upper plate to the lower plate (see above annotated Fig-A and the following Fig-B).  

    PNG
    media_image3.png
    613
    1155
    media_image3.png
    Greyscale

Annotated Fig-B

Argument for claim -1: (pages 10)
With respect to the Appellant’s arguments:
 “However, a lack of discussion of a negative limitation is not the same as explicitly disclosing the negative limitation. Indeed, to show anticipation, the limitation must be disclosed in complete detail and arranged as required by the claims.” and 
“Examiner is asserting that the “frame 12” or the “wick 14,” are the “first plate.” However, the Examiner cannot identify a “first surface” with any specificity, rather stating that “the surface forming or covering the vapor space is the first surface.” (pages 13-14)
Examiner’s answer:
The above annotated Fig-B clearly disclose the walls structure between 1st (top) plate and 2nd (bottom) plate. The limitations “capillary features disposed on or in the first plate at the first surface” and “the first surface partially defining a vapor space…” are also clearly shown in Fig-B. 
Examiner also would like to remind Appellant that the relationship between the first/second surfaces and the first/second plates are not supported by the SPEC as discussed above and also in the claim objections. 

Argument for claim -1: (pages 15-16)
With respect to the Appellant’s argument:
 “The Examiner again leaves it to the reader to define Uchida’s “walls.” Indeed, the annotation of FIG. 6B only identifies a region for “wall with 1st and 2nd ends (in this range)” without specifying a corresponding structure for the walls.”, “Nevertheless, Uchida does not disclose, teach, or fairly suggest each and every element of claim 1. Indeed, as best understood, Uchida discloses four voids, including the “storage part 13C,” the “recessed parts 14A of the wick 14,” the “grooves 14C,” and the “evaporation chamber 17.” The “storage part 13C” is not a “vapor chamber” as recited in claim 1…” (page 15-16)
Examiner’s answer:
1) As discussed above, at least annotated Fig A and B clearly disclosed Uchida’s walls.
2) Fig B clearly shows the vapor chamber. (see also paragraph [0058]-[0062] )

Argument for claim 21: (pages 16-17)
With respect to the Appellant’s argument:
 “Independent claim 21 stands rejected under 35 U.S.C. § 102 in view of Uchida. Appellant respectfully traverses for the reasons discussed below.” (page 16-17)
Examiner’s answer:
1) Claim 21 clearly comprises many claim deficiencies and Appellant made some amendments on 4/19/21 and tried to address the issues. The amended claim was not entered.
2) Similar to the claim 1, all the argued limitations are successfully disclosed by the cited art.

Argument for claim 17: (pages 17-18)
With respect to the Appellant’s argument:
 “support of this rejection, the Examiner simply states “at least fig 4, Examiner consider [sic: considers] there are more than one capillary features which can be the second portion of the capillary features extends [sic] from the first surface of the first plate to [the] second plate, across the chamber; at least the extension of 14c and/or the internal portion of 15 are the portion [that] extends across an entirety of the vapor space.” Office Action p. 8. Appellant respectfully disagrees.” (page 16-17)
Examiner’s answer:
1) Uchida further disclosed wherein an extension of the capillary features extends from the first surface of the first plate to the second plate, across an entirety of a depth of the vapor space (at least fig 4, Examiner consider there are more than one capillary features which can be the second portion of the capillary features extends from the first surface of the first plate to second plate, across the chamber; at least the extension of 14c and/or the internal portion of 15 are the portion extends across an entirety of the vapor space; see also annotated figure). Examiner consider at least the structure 14C, internal portion of 15 (except the outer walls), and/or the internal structure of 18 (shown in Fig 4) are the “extension of the capillary features extends from the first surface of the first plate to the second plate, across an entirety of a depth of the vapor space”. 
2) The limitation “a depth of the vapor space” does not clearly define what the “depth” is. In addition, the limitations only require to “extend from the first surface of the first plate to the second plate without a specific location of the second plate. Indeed, the cited art’s 2nd plate structure is not even/flat. There are some holes or notches structure on it. However, as discussed, the claim limitation doesn’t specify which portion of the second plate the features are extended to? Is that extension reached a hole/notch of the plate? Or a top flat surface of the plate? Therefore, the cited art disclosed all the limitations (see also the above Fig-B). 
Conclusion: 
The cited prior art in the office action successfully teaches all of the argued limitations in all the claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JERRY WU/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.